J-S75032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 HOWARD COOPER,                           :
                                          :
                    Appellant             :       No. 2742 EDA 2017

                  Appeal from the PCRA Order July 25, 2017
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0007279-2009

BEFORE: PANELLA, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                       FILED JANUARY 23, 2019

      Howard Cooper (“Cooper”) appeals, pro se, from the Order dismissing

his second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court previously set forth the relevant factual history as

follows:

      On February 14, 2009, [at] approximately 2:45 [p.m.],
      Philadelphia Police Officer Jason Sommerville was driving his
      personal car in the 2600 block of North Broad Street, Philadelphia,
      PA[,] when he observed [the victim], Mathew Bullock, run in front
      of his vehicle[,] being chased by [Cooper]. [Cooper], who was
      holding a silver knife, grabbed [Bullock], and punched [Bullock] in
      the face with the knife several times. [Bullock] fell to the
      ground[,] and [Cooper] continued stabbing [Bullock] in the face
      and chest as he lay in the center of Broad Street. Officer
      Sommerville exited his vehicle, identified himself, and ordered
      [Cooper] to drop the knife.          [Cooper] fled and [Officer]
      Sommerville pursued him. [Officer] Sommerville apprehended
      [Cooper,] who had discarded the knife into an empty lot. [Officer]
      Sommerville contacted police radio and relayed what had
      occurred[,] at which point [Cooper] got up and engaged in a
J-S75032-18


        struggle with [Officer] Sommerville[,] threatening to kill him.
        [Cooper] continued to make threats towards other police officers
        who arrived on the scene and he stated that it was [his] intention
        to kill [Bullock].  An autopsy was performed on [Bullock’s]
        remains[,] which revealed eight stab wounds to the face, chest,
        abdomen, back, buttock and knee, and several slash wounds.

PCRA Court Opinion, 7/16/13, at 2-3.

        On October 13, 2010, Cooper entered a negotiated guilty plea to third-

degree murder, possession of an instrument of crime, and aggravated

assault.1 The trial court sentenced Cooper, pursuant to the plea agreement,

to an aggregate term of 20 to 50 years in prison. Cooper did not file a direct

appeal.2

        Cooper, pro se, filed his first PCRA Petition on December 23, 2010. The

PCRA court appointed Cooper counsel, who subsequently filed a Motion to

Withdraw as Counsel, and a “no-merit” letter pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc). Following appropriate notice pursuant to

Pa.R.Crim.P. 907, the PCRA court dismissed Cooper’s Petition on October 15,

2012. Cooper filed a Notice of Appeal. On October 31, 2012, the PCRA court

granted counsel’s Motion to Withdraw, and ordered Cooper to file a Pa.R.A.P.

1925(b) concise statement of matters complained of on appeal.         By Order

dated April 1, 2013, this Court remanded the case to the PCRA court, because

____________________________________________


1   See 18 Pa.C.S.A. §§ 2502(c), 907(a), 2702.

2Cooper later filed an untimely post-sentence Motion, seeking to withdraw his
guilty plea, and requesting that the trial court vacate his sentence. The trial
court denied the Motion without a hearing.

                                           -2-
J-S75032-18



counsel was not permitted to withdraw until Cooper was directed to file a

concise statement.       The PCRA court thereafter issued an Order directing

Cooper to file a concise statement, and Cooper timely complied. This Court

affirmed the dismissal of Cooper’s first PCRA Petition. See Commonwealth

v. Cooper, 105 A.3d 796 (Pa. Super. 2014) (unpublished memorandum). 3

       Cooper filed the instant pro se PCRA Petition on May 23, 2017,

challenging his mental competency at the time he entered his guilty plea, and

the effectiveness of both his plea and first PCRA counsel. The PCRA court

subsequently issued a Rule 907 Notice, and Cooper filed a Response. The

PCRA court dismissed Cooper’s Petition as untimely filed on July 25, 2017.

Cooper filed a timely Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b)

Concise Statement.4

       Initially, under the PCRA, any PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1) (emphasis added). A judgment

of sentence becomes final “at the conclusion of direct review, including

____________________________________________


3Cooper later filed a Petition for Leave to File Petition for Allowance of Appeal
Nunc Pro Tunc, which the Pennsylvania Supreme Court denied on November
19, 2014. See Commonwealth v. Cooper, 103 A.3d 1292 (Pa. 2014).

4 Cooper filed two separate appellate briefs with this Court—one handwritten
and one typed. On July 17, 2018, this Court entered a Rule to Show Cause
Order, directing Cooper to specify which brief he intended to rely upon, and
stating that a failure to respond by July 31, 2018, would result in this Court’s
reliance on the handwritten brief. Cooper did not respond to the Rule to Show
Cause, and on August 14, 2018, this Court entered an Order designating
Cooper’s handwritten brief as the Brief for Appellant.

                                           -3-
J-S75032-18



discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.”    Id. § 9545(b)(3).      The PCRA’s timeliness requirements are

jurisdictional in nature and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

             Our standard of review of an order [dismissing] PCRA relief
      is whether the record supports the PCRA court’s determination and
      whether the PCRA court’s decision is free of legal error. The PCRA
      court’s findings will not be disturbed unless there is no support for
      the findings in the certified record.

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014) (citations

omitted).

      Here, Cooper’s judgment of sentence became final in August 2014,

when the time for seeking allowance of appeal with the Pennsylvania Supreme

Court expired. Thus, Cooper’s second Petition, filed in May 2017, is facially

untimely.

      However, Pennsylvania courts may consider an untimely petition if the

appellant can explicitly plead and prove one of three exceptions set forth under

42 Pa.C.S.A. § 9545(b)(1)(i-iii). Any petition invoking one of these exceptions

“shall be filed within 60 days of the date the claim could have been presented.”

Id. § 9545(b)(2); Albrecht, 994 A.2d at 1094.




                                      -4-
J-S75032-18



       Cooper invokes, in his Concise Statement and his Summary of the

Argument,5 the “governmental interference” exception set forth at 42

Pa.C.S.A. § 9545(b)(1)(i). Cooper argues that “every time [he] is given a

briefing schedule with a deadline he is persistantly [sic] targeted with

fabricated misconducts” and placed in the restricted housing unit at SCI –

Greene. Brief for Appellant at 15 (renumbered). Cooper claims that he was

unable to receive legal assistance through the prison law library during his

restricted confinement, and that his PCRA was time-barred by the time of his

release from the restricted housing unit. Id. (renumbered). Cooper states

that he was “railroaded” during his placement in the restricted housing unit,

and therefore, was unable to file a “timely appeal brief.”           Id. at 17

(renumbered).

       In order to satisfy the “governmental interference” exception to the

PCRA’s timeliness requirement, a petitioner must plead and prove that “the

failure to raise the claim previously was the result of interference by

government officials with the presentation of the claim in violation of the

Constitution or laws of this Commonwealth or the Constitution or laws of the

United States.” 42 Pa.C.S.A. § 9545(b)(1)(i); see also Commonwealth v.

Chester, 895 A.2d 520, 52 (Pa. 2006). Here, Cooper fails to explain how the

alleged actions interfered with his ability to discover or present any particular

claim. Indeed, in his first PCRA Petition, Cooper previously raised his claims
____________________________________________


5Cooper does not otherwise address this claim in the Argument section of his
brief.

                                           -5-
J-S75032-18



challenging his mental competency at the time he entered his plea, and the

effectiveness of his plea counsel, and this Court determined that the claims

lacked merit. See Cooper, 105 A.3d 796 (Pa. Super. 2014) (unpublished

memorandum).         Further, as the PCRA court noted in its Opinion, Cooper

previously had acknowledged receiving legal assistance at the SCI – Greene

law library and through the Department of Corrections.       See PCRA Court

Opinion, 12/27/17, at 4; see also Brief for Appellant at 15-18.        Cooper

therefore failed to satisfy the “governmental interference” exception to the

PCRA’s timeliness requirement.6

       Accordingly, because Cooper did not successfully invoke any of the three

exceptions necessary to circumvent the PCRA’s timeliness requirement, we

affirm the PCRA court’s Order dismissing Cooper’s Petition as untimely filed.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/19


____________________________________________


6Cooper failed to include his remaining claim, concerning the effectiveness of
his first PCRA counsel, in his Concise Statement.              See Pa.R.A.P.
1925(b)(4)(vii). Additionally, “claims of ineffectiveness of PCRA counsel will
not overcome the timeliness requirements of the PCRA….” Commonwealth
v. Pitts, 981 A.2d 875, 883 (Pa. 2009) (citation omitted).

                                           -6-